DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, “and/or” is indefinite because it is unclear what limitation such language places on the claimed subject matter.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-6, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al. (US Pub 2015/0018957) in view of Melkent (US Pub 2008/0167720).
	With respect to claim 1, Nichols discloses a method of treating a spine (see fig 3, 6 and 10 below), the method comprising the steps of: implanting a spinal implant within a patient, the spinal implant (fig 37, 504) comprising: a first member (Fig 10, 30) comprising a first wall (see fig 10 below) comprising opposite inner and outer surfaces, the first member comprising a first opening (See fig 10 below) extending through the surfaces, the inner surface defining an axial passageway (fig 10, 31), the first opening being in communication with the axial passageway, the outer surface defining a maximum most diameter of the spinal implant (See fig 3 below), a second member (fig 10, 50) having a proximal end and an opposite distal end (See fig 10 below) positioned entirely within the axial passageway (Distal end all in the passageway in fig 3), the second member including a second wall defining an axial cavity (fig 10, 51) that is coaxial with the axial passageway, the second wall defining a second opening (see fig 10 below) in communication with the axial cavity, and a third member (Fig 10, 40) positioned between the first and second members such that the first member is spaced apart from the second member by the third member (shown in the cross section of fig 12, 50 is nested in 40 which is nested in 30); and injecting bone graft after the spinal implant is implanted within the patient (paragraph 58 sets the central bore is filled with bone graft material post implantation). With respect to claim 2, Nichols discloses wherein the spinal implant is free of bone graft prior to being implanted within the patient (paragraph 58, filled after implanting). With respect to claim 3, Nichols discloses wherein injecting bone graft comprises completely filling the axial passageway and the axial cavity with bone graft (paragraph 58, “filled with bone graft material). With respect to claim 4, Nichols discloses further comprising translating the first and second members axially to move the spinal implant from a contracted st member) that engages the first member such that the third member is rotatable relative to the first member (rotates about the central axis of the first member), the third member defining a transverse cavity (fig 10, 46):, and the spinal implant includes a part (fig 10, 80) disposed in the transverse cavity; and the method further comprises: rotating the third member relative to the first member to dispose the third member at a selected angle (paragraph 60), and engaging the part with the first member to fix the third member relative to the first member at the selected angle (paragraph 60, part 80 sits the third member at various angular height positions).

    PNG
    media_image1.png
    805
    752
    media_image1.png
    Greyscale

Nichols does not specifically disclose injecting the bone graft through the first opening and into the axial passageway and through the second opening and into the axial cavity.
Melkent specifically discloses injecting the bone graft through the first opening (fig 4, 34) and into the axial passageway (fig 4, 20) and through the second opening (fig 4, 38) and into the axial cavity (fig 4, 23)( paragraph 26 the apertures around the first and second parts (12, 14) are used to inject/load 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nichols to include injecting the bone graft through the first opening and into the axial passageway and through the second opening and into the axial cavity in view of Melkent in order to allow for controlled loading of the implant to promote bone growth throughout the interior.
With respect to claim 11, Nichols discloses a method of treating a spine, the method comprising the steps of: implanting a spinal implant within a patient (fig 37, 504), the spinal implant comprising: an outer body (Fig 10, 30) comprising opposite inner and outer surfaces, the outer body comprising a first port (Fig 10, 1st opening) extending through the surfaces, the inner surface defining an axial cavity (fig 10, 31) in communication with the axial cavity, the outer surface defining a maximum most diameter of the spinal implant (fig 3), an inner body (Fig 10, 50) having a proximal end and an opposite distal end (See fig 10 below) positioned entirely within the axial cavity (in fig 3), the inner body defining an axial passageway (fig 10, 51) that is coaxial with the axial cavity, the inner body defining a second port (see fig 10 below) in communication with the axial passageway, and a band (Fig 10, 40) positioned between the outer body and the inner body such that the band spaces the inner body apart from the outer body (fig 12); and injecting bone graft after the spinal implant is implanted within the patient (paragraph 58), wherein the spinal implant is free of bone graft prior to being implanted within the patient (paragraph 58 after insertion the bone graft material is added). With respect to claim 12, Nichols discloses wherein injecting bone graft comprises completely filling the axial cavity and the axial passageway with bone graft (paragraph 58, fill the inner cavity). With respect to claim 13, Nichols discloses further comprising translating the inner body axially relative to the outer body to move the spinal implant from a 
Nichols does not specifically disclose injecting the bone graft through the first port and into the axial passageway and through the second port and into the axial cavity.
Melkent specifically discloses injecting the bone graft through the first opening (fig 4, 34) and into the axial passageway (fig 4, 20) and through the second opening (fig 4, 38) and into the axial cavity (fig 4, 23)(paragraph 26 the apertures around the inner and outer parts (12,14) are used to inject/load bone growth material in, and figure 5, step 68 happens after locking the expanded implant in place in step 66) to allow for controlled loading of the implant to promote bone growth throughout the interior (paragraph 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nichols to include injecting the bone graft through the first port and into the axial passageway and through the second port and into the axial cavity in view of Melkent in order to allow for controlled loading of the implant to promote bone growth throughout the interior.

Claims 7, 9, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of Melkent as applied to claims 1 and 11 above, and further in view of Ahn (US Pub 2011/0004307).

With respect to claim 20, Nichols does not specifically disclose injecting the bone graft through the first port and into the axial passageway and through the second port and into the axial cavity.
Melkent specifically discloses injecting the bone graft through the first opening (fig 4, 34) and into the axial passageway (fig 4, 20) and through the second opening (fig 4, 38) and into the axial cavity (fig 4, 23)(paragraph 26 the apertures around the inner and outer parts (12,14) are used to inject/load bone growth material in, and figure 5, step 68 happens after locking the expanded implant in place in step 66) to allow for controlled loading of the implant to promote bone growth throughout the interior (paragraph 30).

With respect to claims 7, 9, 16, 18-20, Nichols in view of Melkent discloses the claimed invention except for wherein injecting bone graft comprises positioning a tip of a first delivery instrument into the first opening and injecting bone graft through the first opening and into the axial passageway and positioning a tip of a second delivery instrument in the second opening and injecting bone graft through the second opening and into the axial cavity wherein the first opening has a diameter that matches a diameter of the tip of the first delivery instrument and the second opening has a diameter that matches a diameter of the tip of the second delivery instrument.
Ahn discloses injecting bone graft into the spinal implant by positioning a tip of a first delivery instrument (fig 8, 870 upper) into the first port (upper hole) and injecting bone graft through the first port (paragraph 65) and into the axial cavity and positioning a tip of a second delivery instrument (fig 8, lower 870) in the second port (fig 8, lower hole) and injecting bone graft through the second port (paragraph 65) and into the axial passageway, wherein the first port has a diameter that matches a diameter of the tip of the first delivery instrument and the second port has a diameter that matches a diameter of the tip of the second delivery instrument (fig 8) to allow the bone growth material to permeate the core of the device (paragraph 65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nichols in view of Melkent to include wherein injecting bone graft comprises positioning a tip of a first delivery instrument into the first opening and injecting bone graft through the first opening and into the axial passageway and positioning a tip of a .
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of Melkent and in view of Ahn as applied to claims 7 and 9 above, and further in view of Jones et al. (US Pub 2013/0123921).
With respect to claim 8, Nichols in view of Melkent and in view of Ahn discloses the claimed invention except for wherein the first tip has a specific size and or shape that matches a size and shape of the first opening.
Jones discloses the distal tip (fig 5, 32) of a graft insertion tool having a specific size and/or shape that matches a size and shape of the first opening (paragraph 26, mateable and sealable to the port of opening in the prosthesis) to avoid overflow or leakage of the deliverable material (paragraph 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nichols in view of Melkent and in view of Ahn to include wherein the first tip has a specific size and or shape that matches a size and shape of the first opening in view of Jones in order to avoid overflow or leakage of the deliverable material.
With respect to claim 10, Nichols in view of Melkent and in view of Ahn discloses the claimed invention except for wherein the first opening has a size and shape that matches a size and shape of the tip of the first delivery instrument and the second opening has a size and shape that matches a size and shape of the tip of the second delivery instrument.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nichols in view of Melkent and in view of Ahn to include wherein the first opening has a size and shape that matches a size and shape of the tip of the first delivery instrument and the second opening has a size and shape that matches a size and shape of the tip of the second delivery instrument in view of Jones in order to avoid overflow or leakage of the deliverable material

Allowable Subject Matter
Claim 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/               Examiner, Art Unit 3773                                                                                                                                                                                         

/JAN CHRISTOPHER L MERENE/               Primary Examiner, Art Unit 3773